                Case 1:15-cr-00867-RMB Document 593-2 Filed 01/21/20 Page 1 of 3


Lockard, Michael (USANYS)

From:                             Lockard, Michael (USANYS)
Sent:                             Wednesday, October 16, 2019 11:42 AM
To:                               'Hruska, Andrew'
Cc:                               Kamaraju, Sidhardha (USANYS); Denton, David (USANYS); Rebold, Jonathan (USANYS);
                                  Fletcher, Kiersten (USANYS) 1
Subject:                          RE: US v. Halkbank, S6 15 Cr. 867 (RMB)
Attachments:                      Halkbank summons.pdf


Sorry, summons attached.

From: Lockard, Michael (USANYS)
Sent: Wednesday, October 16, 2019 11:41 AM
To: 'Hruska, Andrew' <AHruska@KSLAW.com>
Cc: Kamaraju, Sidhardha (USANYS) <SKamaraju@usa.doj.gov>; Denton, David (USANYS) <DDenton@usa.doj.gov>;
Rebold, Jonathan (USANYS) <JRebold@usa.doj.gov>; Fletcher, Kiersten (USANYS) 1 <KFletcher1@usa.doj.gov>
Subject: US v. Halkbank, S6 15 Cr. 867 (RMB)

Drew,

Attached is a copy of the summons issued by the Court. Please confirm if you will accept service on behalf of your client
or, if not, to whom we should send it to accept service. The initial appearance is October 22, 2019 at 9:15 a.m.

Regards,

Michael D. Lockard
Assistant United States Attorney
U.S. Attorney’s Office, Southern District of New York
One St. Andrew’s Plaza | New York, New York 10007
(212) 637‐2193 (direct) | (212) 637‐0097 (fax) | michael.lockard@usdoj.gov




                                                            1
Case 1:15-cr-00867-RMB Document 593-2 Filed 01/21/20 Page 2 of 3
Case 1:15-cr-00867-RMB Document 593-2 Filed 01/21/20 Page 3 of 3
